Title: From John Quincy Adams to George Washington Adams, 10 May 1811
From: Adams, John Quincy
To: Adams, George Washington



N. 2.
My Dear Son George.
St: Petersburg 10. May 1811.

I received only two or three days ago your letter dated the 24th: of September of the last year; and although it had been written so many months before it came to me, it gave me and your Mama very great pleasure, and I take the first opportunity to write you this in reply to it.
I was glad to see that the greatest part of your letter was written with your own hand; and I hope very soon to receive another letter from you, written wholly by yourself—I shall keep this one, and all those that will come from you hereafter, to compare them together, and to see what improvement you make in your hand-writing.
I am also much pleased with your account of the Books that you had been studying and reading when you wrote me— When you write me again, you must tell me in what language it was, that you read Virgil and Homer’s Iliad, because as you do not tell me any thing about learning a Greek Grammar,  and as you only say you had got into Cornelius Nepos, in the progress of your latin studies, I do not suppose that you meant to say you had read Virgil in Latin, or Homer’s Iliad in Greek; and yet, you doubtless know that Homer’s Iliad was written in Greek and that Virgil wrote in latin—There have been many translations of the famous Poems of these authors, some into prose and some into verse. I suppose it is some of them that you read, and should like to know which—I suppose you know too the difference between prose and verse.—If you do not, ask your uncle Thomas to lend you from your Grandpapa’s library the volume of Moliere that contains le Bourgeois Gentilhomme, and read that Comedy—That will tell you what prose and verse are, and help you to retain or recover your French, and give you a hearty laugh besides.
There are La Fontaine’s Fables too, which are many of them taken from Æsop’s Fables, that you have studied—Supposing you were to read one of them every morning or every Evening before you go to bed—What I am not pleased with in your letter, is to find you are afraid of forgetting your French; because if you do, it will be owing to your own carelessness and neglect
The last letter that I wrote you was in September—We live here in a Country where the winter lasts so long and it is so cold that for seven months in every year, and sometimes more no ships can come to it or go from it—St. Petersburg is built on the sides of a river called the Neva and in the beginning of November this river freezes over so hard that the ice is five or six feet thick: and so it remains untill the Month of April; and sometimes untill May—In February and March the people dig out great rocks of this ice each big and heavy enough to load a one-horse sledge, and carry them about the City to fill the ice-cellars where they keep it all through the Summer—Some years ago there was a house of ice built upon the river, and a wedding of two dwarfs celebrated in it—All the furniture of the house, the chairs the tables, the bed-stead, every thing was made of ice, and they fire a salute in honour of the marriage from Cannon made of ice—In the midst of winter the Sun rises at a quarter after nine O’Clock in the Morning, and sets at a quarter before three in the afternoon; so that there seems to be hardly any day-time—But then in the Summer the days are as much longer than ours as they are shorter in Winter; and at midnight we can read and write without candles as easily as at noon—I do not know whether you have begun to learn Geography and the use of the Globes—If you have, you will soon understand the causes why the days and nights are of such different lengths in different Countries.
We are in great hopes of receiving a letter soon from your brother John, to whom you must present my love and tell him I shall answer all his letters as soon as possible after I receive them—Charles has not forgotten you though he was so young when we left home—He learns to speak English, French and German all at once, and we hope when we return will speak them all with ease.
Your Mama and Aunt Catherine are well, and we all long to have letters from Quincy to tell us the same good news of our friends there—There was a vessel called the Washington that came from Boston the latter end of February, and we were in hopes to have received letters by that opportunity; but we were disappointed, and so must hope that the next vessel that comes will bring them—You will give my dutiful affection to your Grandpapa and Grandmama, and my kind remembrance to all your uncles, and Aunts, and cousins—Also my respects to Mr: Whitney, to whom I hope you will continue to give satisfaction by attention to all your studies.
I am, my dear Son, your affectionate father
John Quincy Adams.